DETAILED ACTION

Primary Examiner acknowledges Claims 21-42 are pending in this application, with Claims 21-42 having been newly added and Claims 1-20 having been cancelled by preliminary amendment on July 9, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Although the concept of a patient interface having a pair or left/right headgear supports is well known and documented to support the securement of the patient interface upon the user’s face, the specific structure and relationship as claimed in independent claims - Claims 21 and 32 - whereby “rigidizers are arranged to have different flexibilities in different directions so that a stiffness of the … rigidizers in a first direction resist a vertical rotation of the patient interface, and wherein an inner wall of the circumferential channel extends away from a channel floor a distance that is greater than a distance over which an outer wall of the circumferential channel extends away from the channel floor” does not appear to be represented in the prior art to necessitate a rejection under 102 or 103. 

Montesi discloses “In the presence of rotation of the yoke and face piece relative to each other in the plane of the surface 20, then, the face piece 10 would move out of symmetry with respect to the yoke 12, and, forces would be produced in the face piece on opposite sides of a plane transverse to the axis A--A and extending through the point of relative rotation between the yoke and the face piece, with consequential discomfort to the wearer of the respirator” (Column 5, Lines 15-25). However, Montesi provides no teaching, motivation, or suggestion as to how this rotational movement is prevented nor does Montesi discuss the specific structural feature as claimed of having “different flexibilities in different directions … [to] resist a vertical rotation of the patient interface” to remedy this problem.
Ogden discloses “if unequal forces develop vertically (e.g., if the patient were to move his or her head to look upward), the present invention can compensate for this by allowing or permitting the rigid plate 9 to rotate about the horizontal axis 73 through locations A and B in FIG. 2” (Column 5, Lines 20-30).  However, Ogden provides no discussion of the specific structural feature as claimed of having “different flexibilities in different directions … [to] resist a vertical rotation of the patient interface” to remedy this problem.
Consequently, the subject matter of Claims 21 and 32 appear to overcome the available prior art made of record as the explicit structure and relationship as claimed does not appear to presented in the prior art to necessitate a rejection under 102 or 103.

Of these aforementioned patent documents only two (2) reference the features of a channel and channel floor as also claimed in the instant independent claims - Claims 21 and 32 - Ging et al. (7,341,060 -- Claim 30) and Ging et al. (8,025,057 -- Claim 49).  However, despite these common features, neither Ging et al.  ‘060 nor ‘057 recite the features of “wherein an inner wall of the circumferential channel extends away from a channel floor a distance that is greater than a distance over which an outer wall of the circumferential channel extends away from the channel floor”.  Consequently, absent a teaching, motivation, or suggestion for this explicit structural configuration, it appears this explicit configuration is novel and nonobvious in light of the claimed subject matter.  Thus, Primary Examiner has deemed a double patenting rejection would be improper. 
In light of this analysis, it is clear the subject matter of Claims 21 and 32 appears to be novel and nonobvious over the prior art made of record and further obviates a double patenting rejection.  Therefore, Claims 21-42 are deemed allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785